FILED
                            NOT FOR PUBLICATION                               NOV 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50442

               Plaintiff - Appellee,              D.C. No. 2:08-cr-01326-GHK

  v.
                                                  MEMORANDUM *
VARDAN AGHEKYAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Vardan Aghekyan appeals from the below-guidelines, 27-month sentence

imposed following his guilty-plea conviction to three counts of making a false

statement to a federally-insured financial institution, in violation of 18 U.S.C.

§ 1014. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aghekyan contends that the district court violated his Sixth Amendment and

due process rights by engaging in impermissible judicial fact-findings when

calculating the applicable Sentencing Guidelines range. He further contends that

his sentence is substantively unreasonable because it violates the parsimony

principle by relying on judge-found facts.

      Aghekyan’s contentions are foreclosed by United States v. Hickey, 580 F.3d

922, 932 (9th Cir. 2009). Moreover, the record reflects that the district court did

not procedurally err, and that Aghekyan’s sentence is reasonable under the totality

of the circumstances. See United States v. Treadwell, 593 F.3d 990, 1016-17 (9th

Cir. 2010); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)

(en banc).

      Aghekyan’s motion requesting self-representation is denied.

      AFFIRMED.




                                          2                                    09-50442